DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Pursuant to communications filed on 16 December 2021, amendments and/or arguments have been submitted and placed in the application file.  Claims 1, 2, 4-20 and 22 are currently pending in the instant application.

Response to Arguments
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive. Applicant begins the arguments by arguing wherein the prior art references of Hong et al (US 2014/0316636 A1, hereinafter Hong) and Hillen et al (US 2016/0027207 A1, hereinafter Hillen), taken singularly or in combination, “do not teach or suggest that a user interface of a remote device is configured to receive input from a user indicating a virtual region to be excluded during cleaning, wherein the virtual region is defined via a first user input to select at least one of the plurality of pre-divided regions of the map image”, as reflected in the claim limitations of independent claim 11.  Specifically, Applicant focuses on the secondary reference for not teaching the above noted limitation, first arguing, wherein “Hillen does not describe pre-divided areas. The “subarea” is explicitly described as the area of the room captured in a photograph.” Next, Applicant argues wherein, “Hillen explicitly teaches away from making a selection on a map.”  Finally, Applicant argues wherein for at least the reasons argued in view of .
First, Examiner notes wherein although, not explicit, the primary reference of Hong, heavily suggests the above noted teaching.  Specifically, Hong provides the teaching in at least paragraph 0184, and as further shown in at least Figure 20, wherein, “A user may sequentially select particular areas on the map and plan cleaning of rooms as in FIG. 20. For example, if a user decides the cleaning order in 1→2→3 as in FIG. 20, the moving robot 1 refers to the location information of the particular areas 1, 2 and 3, moves to the location of the particular area 1 for cleaning. Thereafter, the moving robot 1 may sequentially move to clean particular areas 2 and 3.”  Examiner notes wherein Hong’s “particular areas, 1, 2 and 3” are construed as the claimed “pre-divided areas”, and Hong’s teaching in at least paragraph 0184 and as shown in Figure 20 provides wherein the particular areas to be cleaned (not excluded) are selected by the user. That said, Hong goes on to teach in at least paragraphs 0154-0155, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 (i.e. touchscreen, stylus, etc.) respectively to draw virtual walls/polygons on said map to designate non-access area or a non-cleaning area in which the robot is not allowed to enter.  Therefore, it is not unreasonable to extract from and/or combine the teachings of Hong to provide wherein a virtual polygon may be drawn, via the one or more authoring tools, around one or more of the particular areas 1, 2 and 3, thereby indicating a non-cleaning area.  Examiner then relies upon the teachings of Hillen to further support the related teaching of implementing the functionality of providing a user input on a generated map to indicate an area on the map that is to be excluded from 
Accordingly, regarding Applicant’s first argument, Hillen isn’t relied upon for teaching the claim limitation of a “pre-divided area”, but rather Hong is relied upon for teaching said claimed “pre-divided area”. Additionally, regarding Applicant’s second argument wherein, “Hillen explicitly teaches away from making a selection on a map”, Examiner points to the above referenced teachings of Hillen, wherein a map and possible subareas are marked on the map and displayed on a user’s end device, and “the user can select one or more of these subareas”, and further wherein “the selected subarea 2 is to be omitted from the cleaning”, which explicitly teaches the functionality of selecting an area on a map to be excluded from cleaning via a first user input.  Therefore, as noted above, the combination of Hong and Hillen do anticipate the 
Examiner notes wherein the rejection in view of the prior art has been augmented below, to better clarify said rejection(s), in light of Applicant’s arguments and additionally in view of Applicant’s amendments to the claims.   Accordingly, Applicant’s arguments are unpersuasive and remain rejected, as in indicated below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0316636 A1, hereinafter Hong) in view of Hillen et al (US 2016/0027207 A1, hereinafter Hillen).
Regarding claim 11, Hong discloses a remote device (Figures 1 & 2, user terminal apparatus 2) comprising: 
a communicator (Figure 4, communication part 220) configured to communicate with a cleaning robot (Figures 1, 2 & 4, user terminal apparatus 2; at least as in paragraphs 0083-0085 and 0121-0124, specifically wherein the communication part 220 
a user interface (Figures 1, 2 & 4, user input part 210; at least paragraphs 0120-0128, wherein user input part 210 may be integrally formed in the display unit 230) configured to: 
display a plurality of pre-divided regions in a map image of a cleanable region (Figures 4, 9 & 12; at least as in paragraphs 0126-0128, 0154-0155 and 0162, specifically as in at least paragraph 0128 wherein the controller 200 may display map information on the display unit 230) Examiner notes wherein Hong’s “particular areas, 1, 2 and 3” are construed as the claimed “pre-divided areas”; and 
receive input from a user indicating a virtual region to be cleaned, wherein the virtual region is defined via a first user input to select at least one of a plurality of regions of the map image (Figures 9, 11, 17A-17D & Figures 20-21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0190, specifically as in at least paragraphs 0154-0155, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 (i.e. touchscreen, stylus, etc.) respectively to draw virtual walls/polygons on said map to designate non-access area or a non-cleaning area in which the robot is not allowed to, and further at least as in paragraph 0184 and as further shown in Figure 20, wherein the particular areas to be cleaned (not excluded) are selected by the user.)  Examiner notes wherein it may be reasonably construed, extracting from and/or combining the teachings of Hong, to provide wherein a virtual polygon may be 
a controller (Figure 4, controller 200) configured to control the communicator to transmit information about the virtual region to the cleaning robot in response to receiving the input for the virtual region restricting cleaning of the cleaning robot in the map image (Figures 4, 9 & 12; at least as in paragraphs 0126-0128, 0154-0155, 0162 and 0184, specifically as in at least paragraph 0128, wherein “the controller 200 may display map information of the territory on the display unit 230, set a particular area in the territory according to user’s command, and transmit information of the set particular area to the moving robot 1, and further as in paragraph 0184 and as further shown in Figure 20, wherein the particular areas to be cleaned (not excluded) are selected by the user, and further wherein the moving robot 1 refers to the location information of the particular areas 1, 2 and 3, moves to the location of the particular area 1 for cleaning. Thereafter, the moving robot 1 may sequentially move to and clean particular areas 2 and 3).  That said, Hong fails to explicitly teach wherein at least one of a plurality of pre-divided regions of a map image is selected by a first user input to be excluded from cleaning. 
Hillen discloses an autonomous cleaning device and corresponding cleaning method for cleaning or processing a room.  Hillen goes on to teach wherein a map of a room is created, and further wherein said room is divided up into subareas.  Hillen goes on to teach wherein any one or more of the subareas may be selected by a user to be cleaned or alternatively omitted from cleaning by the autonomous cleaning device (at 
Regarding claim 12, in view of the above combination of Hong and Hillen, Hong further discloses wherein the virtual region is further defined via either one of a second user input corresponding to a drag and drop applied over the map image or a third user input to draw a closed loop at a point of the map image displayed on the user interface (Figures 9, 17A-17D & 21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0189, specifically as shown in at least Figures 17D & 21 and as further taught in paragraph 
Regarding claim 13, in view of the above combination of Hong and Hillen, Hong further discloses wherein the virtual region is formed as a closed loop in the cleanable region (Figures 9 & 11; at least as in paragraphs 0154 and 0159, wherein the user may make a virtual wall or virtual space (i.e. polygonal area) which does not exist in reality).
Regarding claim 14, in view of the above combination of Hong and Hillen, Hong further discloses wherein the controller is further configured to transmit information about at least one virtual wall to the cleaning robot in response to receiving a fourth user input for the at least one virtual wall that restricts passage of the cleaning robot in the map image (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc.).
Regarding claim 15, in view of the above combination of Hong and Hillen, Hong further discloses wherein the at least one virtual wall is formed in a straight line or a curve line in the cleanable region (Figures 9, 11 & 17A-17D; at least paragraphs 0154-
Regarding claim 16, in view of the above combination of Hong and Hillen, Hong further discloses wherein the controller is further configured to control the user interface to display the map image as the at least one of the plurality of pre-divided regions in which the cleanable region is divided based on a structure of the cleanable region (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc.).

Claims 1, 2, 4-10, 17-20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hong et al (US 2014/0316636 A1, hereinafter Hong) in view of Hillen et al (US 2016/0027207 A1, hereinafter Hillen) and further in view of Angle et al (US 2014/0207281 A1, hereinafter Angle).
Regarding claim 1, Hong discloses a cleaning robot (Figure 1, moving robot 1) comprising: 
a body (as shown in at least Figure 1); 
a wheel assembly configured to move the body (at least as in paragraph 0082, wherein said mobile robot includes an odometer (i.e. wheel encoder), thereby implicitly requiring said mobile robot to include a wheel assembly); 

a communicator (Figure 2, communication part 130) configured to communicate with a remote device (Figures 1 & 2, user terminal apparatus 2, cloud server 3; at least as in paragraphs 0083-0085 and 0103-0106, specifically wherein the communication part 130 may transmit information/data/signals of the moving robot 1 to an external device as well as receiving signals from an external device); and 
a controller (Figure 2, controller 100; at least as in paragraphs 0102 and 0108) configured to: 
determine a virtual region to be included during cleaning based on a user input received through the remote device, wherein the user input indicates the virtual region in a map image, which is displayed with a plurality of pre-divided regions via a user interface of the remote device, and the virtual region is defined via a first user input to select at least one of the plurality of regions of the map image (Figures 9, 11, 17A-17D & Figures 20-21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0190, specifically as in at least paragraphs 0154-0155, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 (i.e. touchscreen, stylus, etc.) respectively to draw virtual walls/polygons on said map to designate non-access area or a non-cleaning area in which the robot is not allowed to, and further at least as in paragraph 0184 and as further shown in Figure 20, wherein the particular areas to be cleaned (not excluded) are selected by the user.)  Examiner notes wherein Hong’s “particular areas, 1, 2 and 3” are construed as the claimed “pre-divided areas”. Examiner further notes wherein it may be reasonably construed, extracting from and/or combining the teachings of Hong, to provide wherein a virtual polygon may be drawn, via the one or more authoring tools (i.e. a first user input), around one or more of the particular areas 1, 2 and 3 (i.e. pre-divided areas), thereby indicating a non-cleaning area, and 
control the wheel assembly and the brush unit to clean a region excluding the virtual region among a cleanable region (Figures 4, 9 & 12; at least as in paragraphs 0126-0128, 0154-0155, 0162 and 0184, specifically as in at least paragraph 0128, wherein “the controller 200 may display map information of the territory on the display unit 230, set a particular area in the territory according to user’s command, and transmit information of the set particular area to the moving robot 1, and further as in paragraph 0184 and as further shown in Figure 20, wherein the particular areas to be cleaned (not excluded) are selected by the user, and further wherein the moving robot 1 refers to the location information of the particular areas 1, 2 and 3, moves to the location of the particular area 1 for cleaning. Thereafter, the moving robot 1 may sequentially move to and clean particular areas 2 and 3).  That said, Hong fails to explicitly teach wherein at least one of a plurality of pre-divided regions of a map image is selected by a first user input to be excluded from cleaning, and further wherein the cleaning unit specifically includes a brush unit.  
Hillen discloses an autonomous cleaning device and corresponding cleaning method for cleaning or processing a room.  Hillen goes on to teach wherein a map of a 
Examiner notes wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a brush unit with the cleaning robot that is configured to perform a cleaning operation, since it is well known in the art that brushes 
Regarding claim 2, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the virtual region is further defined via either one of a 
Regarding claim 4, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the controller is configured to control the wheel assembly to limit entry into the virtual region (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc., and further wherein a user may designate a cleaning area on the map (i.e. virtual wall, virtual polygon, etc.) and cause the moving robot 1 to clean the cleaning area).
Regarding claim 5, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the controller is configured to control the wheel 
Regarding claim 6, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the virtual region is formed as a closed loop in the cleanable region (Figures 9, 17A-17D & 21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0189, specifically as shown in at least Figures 17D & 21 and as further taught in paragraph 0154 wherein a user may generate new particular area information on a map to divide the territory or draw a polygon to newly designate a territory).
Regarding claim 7, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the at least one of the plurality of pre-divided regions of the map image are determined from the cleanable region based on a structure of the cleanable region (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc.).
Regarding claim 8, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the controller is further configured to determine at least one virtual wall that restricts passage in the cleanable region based on a fourth user input received through the remote device (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information 
Regarding claim 9, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the controller is further configured to control the wheel assembly and the brush unit to clean a region of the cleanable region before passing through the at least one virtual wall (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc., and further wherein a user may designate a cleaning area on the map (i.e. virtual wall, virtual polygon, etc.) and cause the moving robot 1 to clean the cleaning area).
Regarding claim 10, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the at least one virtual wall is formed in a straight line or a curve line in the cleanable region (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc., and further wherein the virtual walls/areas may be straight-lined or polygonal).
Regarding claim 17, Hong discloses a cleaning robot (Figure 1, moving robot 1) comprising: 
a body (as shown in at least Figure 1); 

a cleaning unit configured to perform cleaning on a bottom surface of a moving path (at least as in paragraph 0103 wherein the operation performer 110 enables the moving robot 1 to move around, and further wherein the moving robot 1 may perform a suction operation for cleaning); 
a communicator (Figure 2, communication part 130) configured to communicate with a remote device (Figures 1 & 2, user terminal apparatus 2, cloud server 3; at least as in paragraphs 0083-0085 and 0103-0106, specifically wherein the communication part 130 may transmit information/data/signals of the moving robot 1 to an external device as well as receiving signals from an external device); and 
a controller (Figure 2, controller 100; at least as in paragraphs 0102 and 0108) configured to: 
generate a map corresponding to a cleanable area, the map including a plurality of pre-divided regions (Figures 1, 2, 9 & 17A-D; at least paragraphs 0083-0086, 0103-0106, 0154-0155 and 0176, specifically as in at least paragraph 0083 wherein said robot generates a map of an environment/territory through SLAM functionality),
transmit, via the communicator, the map to the remote device (Figures 1, 2, 9 & 17A-D; at least paragraphs 0083-0086, 0103-0106, 0154-0155 and 0176, specifically as in at least paragraphs 0154-0155 wherein information (i.e. map data, annotated data, etc.) that has been modified/generated may be transmitted 
receiving, from the remote device, information corresponding to a region based on a user input on at least one of the plurality of pre-divided regions of the map corresponding to the cleanable area displayed at the remote device (Figures 9, 11, 17A-D & 20-21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0190, wherein a user manipulates a map displayed on a user interface with an authoring tool (i.e. touchscreen, stylus, etc.) to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc.),
based on the information received via the remote device, identify a virtual region in the map to be included during cleaning (Figures 9, 11, 17A-17D & Figures 20-21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0190, specifically as in at least paragraphs 0154-0155, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 (i.e. touchscreen, stylus, etc.) respectively to draw virtual walls/polygons on said map to designate non-access area or a non-cleaning area in which the robot is not allowed to, and further at least as in paragraph 0184 and as further shown in Figure 20, wherein the particular areas to be cleaned (not excluded) are selected by the user.)  Examiner notes wherein Hong’s “particular areas, 1, 2 and 3” are construed as the claimed “pre-divided areas”. Examiner further notes wherein it may be reasonably construed, extracting from and/or combining the teachings of Hong, to provide wherein a virtual polygon may be drawn, via the one or more authoring tools (i.e. a first user input), around one or more of the 
after the virtual region in the map is identified, control the wheel assembly and the cleaning unit to perform cleaning with respect to a first portion of the cleanable area without cleaning with respect to a second portion of the cleanable area corresponding to the virtual region of the map (Figures 9, 11 & 17A-17D; at least paragraphs 0103, 0154-0155, 0159 and 0176 wherein a user may designate a cleaning area on the map and cause the moving robot 1 to clean the cleaning area),
wherein the virtual region in the map, displayed via a user interface of the remote device, to be included during cleaning is defined via a first user input to select at least one of a plurality of regions of the map (Figures 4, 9 & 12; at least as in paragraphs 0126-0128, 0154-0155, 0162 and 0184, specifically as in at least paragraph 0128, wherein “the controller 200 may display map information of the territory on the display unit 230, set a particular area in the territory according to user’s command, and transmit information of the set particular area to the moving robot 1, and further as in paragraph 0184 and as further shown in Figure 20, wherein the particular areas to be cleaned (not excluded) are selected by the user, and further wherein the moving robot 1 refers to the location information of the particular areas 1, 2 and 3, moves to the location of the particular area 1 for cleaning. Thereafter, the moving robot 1 may sequentially move to and clean particular areas 2 and 3).  That said, Hong fails to explicitly teach wherein at least one of a plurality of pre-divided regions of a map image is 
Hillen discloses an autonomous cleaning device and corresponding cleaning method for cleaning or processing a room.  Hillen goes on to teach wherein a map of a room is created, and further wherein said room is divided up into subareas.  Hillen goes on to teach wherein any one or more of the subareas may be selected by a user to be cleaned or alternatively omitted from cleaning by the autonomous cleaning device (at least as in paragraphs 0016-0022, 0046 and 0066-0068). Examiner notes wherein Hillen is relied upon for at least providing the teaching of implementing the functionality of providing a user input on a generated map to indicate an area on the map that is to be excluded from cleaning.  Specifically, Hillen teaches in at least paragraph 0066, wherein “the map…is displayed on the user’s end device 4. This display may be movable, rotatable, resizable, for example, or otherwise capable of manipulation. The possible subareas 2 are marked on the map, and the user can select one or more of these subareas”, and further in at least paragraph 0067, wherein “it may be provided that device 1 travels to the selected subarea 2 and carries out a cleaning or processing activity. Or, it may also be provided that the selected subarea 2 is to be omitted from the cleaning or processing activity.”  Examiner therefore contends wherein it would have been obvious to one of ordinary skill in the art to modify the teachings of Hong, to include Hillen’s functionality of selecting an area on a map to be excluded from cleaning via a first user input, since Hillen teaches wherein such a device and method provides a more convenient and less time-consuming cleaning method, thereby providing the use 
Examiner notes wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to provide a brush unit with the cleaning robot that is configured to perform a cleaning operation, since it is well known in the art that brushes are commonly utilized with cleaning robots.  Examiner further notes wherein this is exemplified by the teachings of Angle. Angle teaches remotely controlling a mobile robot 200 that includes a chassis 210 (i.e. body), a drive system 230 (i.e. wheel assembly), a cleaning system 242, a wireless communication system 250 and a controller 220 configured to control said mobile robot.  Angle goes on to teach wherein the cleaning system may include a variety of cleaning elements for cleaning a floor surface, include any one or more of a suction head, a sweeping or mopping mechanism, such as one or more rotating brushes, rollers, wet or dry stationary or oscillating and/or vibrating cloths or multilayer pad assemblies (Figures 1 & 3; at least paragraphs 0073-0077). Therefore, Examiner contends wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the teachings of Hong, as modified by Hillen above, to include Angle’s teaching of providing a remotely controlled mobile robot with a sweeping mechanism including one or more rotating brushes, since Angle teaches wherein such a mobile robot enables a user to input (i.e. select) a cleaning pattern(s) and/or areas of high traffic for more efficiently cleaning a designated/selected area.  Examiner notes wherein it would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Hong, Hillen and Angle, as they are all directed towards the similar subject 
Regarding claim 18, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the virtual region is further defined via either one of a second user input a corresponding to a drag and drop applied over the map or a third user input to draw a closed loop at a point of the map displayed via the user interface (Figures 9, 17A-17D & 21; at least paragraphs 0154-0155, 0159, 0176 and 0184-0189, specifically as shown in at least Figures 17D & 21 and as further taught in paragraph 0154 wherein a user may generate new particular area information on a map to divide the territory or draw a polygon to newly designate a territory).  Examiner notes wherein Hong does not explicitly teach wherein one of the user inputs is specifically a “drag and drop” manipulation, however Hong teaches wherein the authoring tool may be utilized via a touchscreen for designating particular areas to be cleaned and/or drawing virtual walls and polygons. That said, Hong teaches wherein a user may sequentially select particular areas on the map (i.e. as in at least the second user input) and plan cleaning of rooms as shown in at least Figure 20 (as further taught in at least paragraph 0184).
Regarding claim 19, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the controller is further configured to restrict entry into the virtual region (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least 
Regarding claim 20, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the controller is further configured to: determine at least one virtual wall that restricts passage in the cleanable area based on a fourth user input received through the remote device, and control the wheel assembly and the brush unit to clean a region of the cleanable area before passing through the at least one virtual wall (Figures 9, 11 & 17A-17D; at least paragraphs 0154-0155, 0159 and 0176, wherein a user may modify the generated map information by using at least one of authoring tools 31, 32 respectively to draw virtual walls/polygons on said map to designate areas to clean, not clean, avoid, etc., and further wherein a user may designate a cleaning area on the map (i.e. virtual wall, virtual polygon, etc.) and cause the moving robot 1 to clean the cleaning area).
Regarding claim 22, in view of the above combination of Hong, Hillen and Angle, Hong further discloses wherein the information received from the remote device is generated based on the user input applied to define the virtual region over the map corresponding to the cleanable area provided via the user interface of the remote device (Figures 9, 11 & 17A-17D; at least paragraphs 0103, 0154-0155, 0159 and 0176, specifically regarding wherein a user may utilize the authoring tool to modify or add structures within a 2D plan or 3D model within an area (i.e. tables, chairs and other furniture and structures)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 – Notice of References Cited form.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN L SAMPLE whose telephone number is (571)270-5925. The examiner can normally be reached Monday-Friday 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571-270-5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN L SAMPLE/Primary Examiner, Art Unit 3664